EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Woods on 5/12/2022.

The application has been amended as follows: 
37. (Previously presented) The system of claim [[36]] 31, wherein the determination to initiate the chest compressions is made by the health care provider based at least in part on the received signals corresponding to the cardiac electrical activity indicating that the cardiac electrical activity of the patient is synchronized with actual cardiac output.

38. (Previously presented) The system of claim [[36]] 31, wherein the determination to initiate the chest compressions is made by the health care provider based at least in part on the received signals corresponding to the cardiac electrical activity indicating organized cardiac electrical activity.

55. (Previously presented) The method of claim [[54]] 49, wherein the determination to initiate the chest compressions is made by the health care provider based at least in part on the received signals corresponding to the cardiac electrical activity indicating that the cardiac electrical activity of the patient is synchronized with actual cardiac output.

56. (Previously presented) The method of claim [[54]] 49, wherein the determination to initiate the chest compressions is made by the health care provider based at least in part on the received signals corresponding to the cardiac electrical activity indicating organized cardiac electrical activity.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 31-35,37-53, and 55-72 are allowed.
The prior art does not teach or suggest receiving signals indicating that the patient has no pulsatile blood flow and then based on this indication of no pulsatile blood flow, causing a mechanical chest compressor to repeatedly apply compressive force to the chest of the patient synchronized with a portion of the cardiac electrical activity that corresponds to heart contraction phases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin M Piateski/Primary Examiner, Art Unit 3792